            Case 20-40124-KKS   Doc 176   Filed 05/06/21   Page 1 of 14




                UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

In re:                                           Case No.: 20-40124-KKS
         JAMES RUDNICK,                          Chapter 7

               The Debtor.
__________________________________________________________________

                TRUSTEE’S MOTION TO APPROVE
            COMPROMISE OR SETTLEMENT WITH TJC, LLC

     NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

        Pursuant to Local Rule 2002-2, the Court will consider the relief
 requested in this paper without further notice or hearing unless a party
 in interest files a response within 21 (twenty one) days from the date set
 forth on the proof of service plus an additional three days for service if
 any party was served by U.S. Mail, or such other period as may be
 specified in Fed. R. Bankr. P. 9006(f).

       If you object to the relief requested in this paper, you must file an
 objection or response electronically with the Clerk of the Court or by mail
 at 110 E. Park Avenue, Suite 100, Tallahassee, FL, 32301 and serve a copy
 on the movant’s attorney, Robert J. Powell, Esq., PO Box 13010 Pensacola,
 Florida 32591-3010, and any other appropriate person within the time
 allowed. If you file and serve a response within the time permitted, the
 Court will either schedule and notify you of a hearing or consider the
 response and grant or deny the relief requested without a hearing.

       If you do not file a response within the time permitted, the Court
 will consider that you do not oppose the relief requested in the paper,
 and will proceed to consider the paper without further notice or hearing,
 and may grant the requested relief.



                                      1
          Case 20-40124-KKS   Doc 176    Filed 05/06/21   Page 2 of 14




     Chapter 7 Trustee, SHERRY F. CHANCELLOR (the “Trustee”),

through undersigned special counsel and pursuant to 11 U.S.C. § 105(a),

Federal Rules of Bankruptcy Procedure 2002 and 9019(a), moves for the

approval of a compromise and settlement with Creditor, TJC, LLC (the

“TJC”) and alleges:

                                Background

                      The Chapter 7 Petition and Estate

     1.    The Debtor, James Rudnick (the “Debtor”) voluntarily

commenced this Chapter 7 bankruptcy proceeding on March 23, 2020. ECF

1.

     2.    The Trustee applied for and obtained this Court’s authority to

engage Sherry F. Chancellor, P.A. and Sherry Chancellor to serve as attorney

to the Trustee. ECF 58; 62. The Trustee also applied for authority to engage

special counsel to investigate the Debtor’s business interests, and to

undertake the analysis and prosecution of any claims or causes of action that

the Trustee may possess under applicable law. See ECF 111; 162; 163. This

Court approved the Trustee’s employment of special counsel. ECF 118; 164.

     3.    The Trustee, the attorney for the Trustee, and special counsel

have diligently investigated the Debtor’s estate and pre-petition conduct.

                                     2
              Case 20-40124-KKS    Doc 176    Filed 05/06/21   Page 3 of 14




This includes reviewing voluminous document production relating to the

Debtor’s business interests, including entity governance documents, loan

documents, bank records, and other documents relating to the assets and

operations of the entities. See ECF 28 at 6-9.

                                  The Mary A II, LLC

         4.    The Mary A II, LLC is a Florida limited liability company (the

“Company”) in which the Debtor scheduled direct ownership of a 60.42%

interest and indirect ownership of a 5.04% interest by virtue of the Debtor’s

beneficial interest in the Capitol Capital Irrevocable Trust (the “Trust”). See

ECF 28 at 6, 9. Pursuant to the terms of a settlement between the Trustee,

the Debtor, and the Trust, which this Court recently approved 1, the Trust has

agreed to relinquish any interest that it holds or may hold in the Company2.

         5.    The Company owns and operates a wetlands mitigation bank

pursuant to that certain St. John’s River Water Management District Permit

Number 4-009-15931-10 and United States Army Corps of Engineers Permit

Number SAJ-2002-01346 (collectively, the “Permits”) which allow the


1See   ECF 147; 174.

2Certain members of the Company have disputed that the Trust holds any interest in
the Company, in which case the Chapter 7 Trustee would be entitled to administer the
entire 65.46% interest collectively held by the Debtor and the Trust.
                                          3
           Case 20-40124-KKS   Doc 176    Filed 05/06/21   Page 4 of 14




Company to sell wetlands mitigation bank credits subject to the terms and

conditions of the Permits. The Trustee’s investigation reveals that there are

fewer than ten mitigation credits remaining in the bank. There are no active

or pending credit sales; the current economic climate does not bode well for

future sales. Additionally, replenishing the credit bank requires (i) a capital

expenditure of approximately $500,000.00; and (ii) ongoing annual

maintenance costs of approximately $250,000.00.

                      The TJC, LLC Lending Relationship

      6.    On July 28, 2020, TJC filed its proof of claim based on the

Debtor’s personal guarantee of a loan that TJC extended to The Mary A II,

LLC (the “TJC Loan”) pursuant to that certain Amended and Restated

Promissory Note (the “Note”) in the original principal sum of $4,000,000.00

that is secured by a mortgage lien encumbering certain real property that the

Company owns in Brevard County, Florida (the “Property”) as more

particularly described in that certain Balloon Mortgage that is duly recorded

in Official Records Book 6770, Page 2252 of the Brevard County public

records (the “Mortgage”). A true and correct copy of the Note and Mortgage

is attached as Composite Exhibit 1. See also Claim 67 (the “TJC Claim”).



                                      4
            Case 20-40124-KKS     Doc 176     Filed 05/06/21   Page 5 of 14




      7.     On October 8, 2020, TJC corresponded with the Debtor in his

management capacity notifying the Debtor that the TJC Loan is in default

and demand payment of all outstanding principal, interest, and expenses

(the “TJC Loan Demand”). A true and correct copy of the TJC Loan Demand

is attached as Exhibit 2.

                        The Company’s Unsecured Creditors

      8.     Numerous individuals and entities filed proofs of claim against

the Debtor’s estate based on unsecured loans to the Company, the

repayment of which the Debtor personally guaranteed. See Claim 13; 15; 17;

19; 22; 23; 25; 26; 31; 32; 33; 34; 36; 38; 40; 41; 43; 44; 45; 47; 49; 51; 52; 53; 54;

55; 57; 60; 62; 64; 70; 77; 79; 84; 85. In the event of foreclosure of the Mortgage

securing repayment of the TJC Loan, these parties will likely receive nothing

from the Company given (i) the amounts owed under the TJC Loan; (ii) the

highly-regulated and complex nature of a wetlands mitigation bank

operation; (iii) the capital necessary to fully restore and maximize the value

of existing wetlands mitigation credits; and (iv) that foreclosure would result

in loss of the Company’s sole income-generating asset.




                                          5
           Case 20-40124-KKS   Doc 176    Filed 05/06/21   Page 6 of 14




                        The Dispute and Compromise

     9.     A dispute has arisen regarding the Debtor’s alleged prepetition

mismanagement of the Company triggering certain rights under applicable

law, including seeking the appointment of a receiver and/or dissolution of

the Company. The Trustee has also raised the issue regarding the validity

and enforceability of the TJC Loan.

     10.    The Debtor’s estate lacks adequate capital for the Trustee to

redeem the Property in the event TJC seeks to foreclose.

     11.    Following extensive communications among TJC, TJC’s counsel,

the Trustee, the attorney for the Trustee, and the Trustee’s special counsel,

the Trustee in her sound business judgment has concluded that it is in the

estate’s best interest to resolve the dispute regarding the Debtor’s alleged

mismanagement of the Company and the enforceability of the TJC Loan and

avoid the expense, inconvenience, delay and uncertainty of litigating these

matters.

     12.    Subject to this Court’s approval, the Trustee has agreed to a

global resolution with TJC of the disputes relating to alleged management

of the Company, and the enforceability of the TJC Loan based on the

following terms:
                                      6
            Case 20-40124-KKS       Doc 176     Filed 05/06/21   Page 7 of 14




          a. TJC consents to a transfer of the Property by the Company to the
             Trustee, subject to the Mortgage and attachment of the Mortgage
             lien to any proceeds from the sale of the Property as outlined
             below;

          b. The Trustee acknowledges the validity and priority of the
             Mortgage lien encumbering the Property, and the proceeds from
             any sale of the Property, securing an indebtedness owed to TJC
             in the principal amount of $321,934.87, plus interest in the
             amount of $2,012.17, plus late fees and other charges in the
             amount of $20,267.45 3, for a total amount owed of $346,226.66 as
             of April 30, 2021, with interest accruing at the rate of $156.38 per
             diem;

          c. Following the transfer of the Property, the Trustee shall conduct
             a sale pursuant to the provisions of 11 U.S.C. § 363 which shall
             be administered in the form of a sealed-bid auction occurring no
             sooner than fourteen (14) calendar days after the Trustee has
             provided notice of such sale via regular US Mail (i) to each of the
             creditors of the Debtor’s estate; (ii) to all creditors of the
             Company; (iii) to each member of the Company; and (iv) to any
             potential lienholder (of which the Trustee is currently unaware
             of any besides TJC) (collectively the “363 Sale”);

          d. TJC is permitted to credit bid at the 363 Sale in an amount
             equivalent to the amount then due and owing to TJC pursuant
             to the TJC Loan including principal, interest, fees and costs
             necessary to preserve TJC’s interest in the Property (the “TJC
             Loan Payoff”), which amount shall be increased by the sum of
             $100,000.00 (the “TJC Cash Payment”) that TJC must deliver to
             the Trustee via wire transfer to the Trustee’s special counsel,
             Robert J. Powell, Esquire no later than three (3) business days



3TJC’s loan documents entitle it to recover attorney fees which are not fully liquidated,
but the amount of which will be disclosed prior to the 363 Sale contemplated herein via
notice to all interested parties.
                                            7
            Case 20-40124-KKS    Doc 176    Filed 05/06/21   Page 8 of 14




             after this Court’s order approving this compromise becomes
             final and non-appealable (collectively, the “TJC Credit Bid”);

           e. The Trustee shall transfer the Property free and clear of liens to
              the party that timely submits the highest bid payable in cash to
              the Trustee, with the exception of TJC based on its credit bidding
              rights outlined above. If the Trustee receives a cash offer from a
              party for an amount exceeding the TJC Credit Bid, the Trustee is
              entitled to retain (i) the TJC Cash Payment; and (ii) the net
              proceeds from the 363 Sale following payment of the amounts
              then due and owing to TJC pursuant to the TJC Loan Payoff;

           f. Upon approval of this compromise, TJC agrees to (i) indefinitely
              forbear collection of the TJC Loan; (ii) withdraw the TJC Claim;
              (iii) forbear pursuit of any rights or remedies TJC may have
              under applicable law relating to enforcement of the TJC Loan or
              the management of the Company, including but not limited to
              seeking the appointment of a receiver or dissolution of the
              Company; and

           g. Following consummation of the 363 Sale, the Trustee and TJC
              shall cooperate as the Trustee may deem necessary to dissolve
              the Company and wind up its affairs in accordance with
              applicable law, provided, however, that nothing in this
              compromise shall be construed as requiring the Trustee to
              assume or administer any managerial role of the Company
              according to its operating agreement or applicable law
              governing such a wind-up or dissolution.


                                 Legal Argument
     13.     The Trustee requests approval of the compromise with TJC

pursuant to Federal Rule of Bankruptcy Procedure 9019.                Rule 9019(a)

governs the approval of compromises and settlements, and states that “[o]n

                                        8
              Case 20-40124-KKS   Doc 176     Filed 05/06/21   Page 9 of 14




motion by the trustee and after notice and a hearing, a court may approve a

compromise or settlement.” Fed. R. Bankr. P. 9019(a).

      14.      As a general policy consideration in evaluating this request,

bankruptcy courts favor settlements and compromise. See, e.g., In re Martin,

91 F.3d 389, 393 (3d Cir. 1996) (recognizing that “[t]o minimize litigation and

expedite the administration of a bankruptcy estate, ‘[c]ompromises are

favored in bankruptcy.’ “) (quoting 9 Collier on Bankruptcy ¶ 9019.03[1] (15th

ed. 1993)).

      15.      Approval of a proposed settlement is a matter committed to the

sound discretion of this Court and is reviewed for an abuse of discretion. See

Berman v. Smith, 510 B.R. 387, 392 (S.D. Fla. 2014); see also Matter of Jackson

Brewing Co., 624 F.2d 599, 602-03 (5th Cir. 1980).

      16.      The Eleventh Circuit Court of Appeals has identified several

guideposts to consider in the context of evaluating a proposed settlement in

bankruptcy:

            a. The probability of success in litigation;

            b. The difficulties, if any, to be encountered in the matter of
               collection;

            c. The complexity of the litigation involved and the expense,
               inconvenience, and delay necessarily attending it; and
                                          9
             Case 20-40124-KKS   Doc 176    Filed 05/06/21   Page 10 of 14




            d. The paramount interest of the creditors and a proper deference
               to their reasonable views in the premises.

Wallis v. Justice Oaks II, Ltd. (In re Justice Oaks II, Ltd.), 898 F.2d 1544, 1549

(11th Cir. 1990).

      17.     In the context of evaluating a proposed settlement, a bankruptcy

court is not required to decide the underlying issues of law and fact relating

to the settled claims, but rather should “canvass the issues and see whether

the settlement ‘fall[s] below the lowest point in the range of

reasonableness.’” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983) (citing

Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972)).

      18.     Moreover, in reviewing a proposed settlement, bankruptcy

courts consider a trustee’s business judgment.           See, e.g., In re Southeast

Banking Corp., 314 B.R. 250, 273 (Bankr. S.D. Fla. 2004) (recognizing that

“[t]he [c]ourt can give weight to the Trustee’s informed judgment that a

compromise is fair and equitable.”). While the Trustee’s business judgment

is “not without limits”, bankruptcy courts “give trustees considerable

deference to exercise their business judgment with respect to settlements.”

In re Ortiz, 619 B.R. 273, 275 (M.D. Fla. 2020).



                                       10
             Case 20-40124-KKS     Doc 176      Filed 05/06/21   Page 11 of 14




       19.    The Trustee submits the proposed settlement here with TJC is

well within the range of reasonableness under Rule 9019 and should be

approved based on the Justice Oaks factors. The Trustee’s interest in the

Company is an asset of the estate which the Trustee is attempting to

monetize for the benefit of the Debtor’s creditors4. But TJC has alleged that

the TJC Loan is a valid obligation secured by a lien encumbering the

Company’s only asset — the Property — which is a debt in default entitling

TJC to pursue its in rem remedy of foreclosure. In addition, TJC has alleged

that the Debtor has mismanaged the Company and its affairs. The Trustee

disputes the validity and enforceability of the TJC Loan but is not in a

financial position to satisfy the TJC Loan or fund the capital requirements

necessary to maintain the wetlands mitigation bank that the Company owns.

In the event of foreclosure of the Mortgage lien, TJC would likely end up

owning the Property after the judicial sale generating zero recovery for the

estate. The 363 Sale structure outlined herein guarantees the estate a




4The  Trustee will either administer the Debtor’s 60.42% interest in the Company or the
entire 65.46% interest collectively held by the Debtor and the Trust if the Trustee’s 9019
Motion with the Debtor is approved.
                                           11
            Case 20-40124-KKS   Doc 176     Filed 05/06/21   Page 12 of 14




substantial cash recovery with the potential for an even greater recovery if

another party submits a higher bid than the TJC Credit Bid.

      20.     This settlement will eliminate the expense, inconvenience,

delay, and uncertainty of litigating matters relating to (i) the Debtor’s alleged

mismanagement of the Company, triggering potential remedies of

receivership and dissolution; and (ii) the validity and enforceability of the

TJC Loan. This settlement will also maximize the estate’s recovery regarding

the Debtor’s interest in the Company by avoiding TJC’s foreclosure of the

Property. Litigating these matters would be time-consuming and expensive,

and may ultimately result in no recovery for the estate. On the other hand,

approving this settlement will immediately benefit creditors of the estate by

guaranteeing a substantial financial recovery where the sole asset of the

Company is encumbered by a lien securing a debt exceeding the asset’s fair

market value, which should be maximized in this setting with a public

auction/363 sale.

      21.    Under these circumstances, the Trustee submits that the

proposed settlement is fair and equitable, and in the best interest of the

creditors and the estate. Accordingly, the Trustee respectfully requests



                                       12
          Case 20-40124-KKS    Doc 176      Filed 05/06/21   Page 13 of 14




approval of the settlement. A proposed order approving this motion is

attached as Exhibit 3.

      WHEREFORE, Chapter 7 Trustee, SHERRY F. CHANCELLOR,

respectfully requests this Honorable Court approve the Settlement

Agreement attached to this motion pursuant to Federal Rule of Bankruptcy

Procedure 9019(a), and grant such other and further relief that the Court

deems just and proper.

      Dated this 6th day of May 2021.

MOORHEAD LAW GROUP, PLLC                     SHERRY F. CHANCELLOR, P.A.
By: /s/ Robert J. Powell                     By: /s/ Sherry F. Chancellor
ROBERT J. POWELL                             SHERRY F. CHANCELLOR
Florida Bar No. 070318                       Florida Bar No. 434574
rpowell@moorheadlaw.com                      sherry.chancellor@yahoo.com
227 Palafox Place,                           619 West Chase Street
Suite 200                                    Pensacola, Florida 32502
Pensacola, Florida 32502                     Telephone: (850) 436-8445
Telephone: (850) 202-8522                    Chapter 7 Trustee, Attorney to
Special Counsel to Chapter 7 Trustee         Trustee

CLARK PARTINGTON
By: /s/ Scott A. Remington
SCOTT A. REMINGTON
Florida Bar No. 122483
sremington@clarkpartington.com
125 E. Intendenicia Street (32502)
Pensacola, FL 32591-3010
Telephone: (850) 434-9200
Special Counsel to Chapter 7 Trustee

                                       13
          Case 20-40124-KKS    Doc 176     Filed 05/06/21   Page 14 of 14




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing
Motion has been sent by electronic delivery to all parties receiving electronic
notice in this case via CM/ECF, and by United States Mail, first class,
postage pre-paid, to all parties listed on the attached matrix that do not
receive electronic notice in this case via CM/ECF.


                                            /s/ Robert J. Powell
                                            ROBERT J. POWELL




                                      14
